DETAILED ACTION
Claims 1-36 are pending examination in this Office action.
Claims 1, 15, 17, 27 and 34 are independent.
This action is final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 7, 17, 19, 22, 24-27, 31, 32, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbter, et al. (US Patent Publication 2008/0236683 A1) in view of Schlegel, et al. (US Patent Publication 2014/0379136 A1).
The teachings Arbter from the previous Office action are hereby incorporated by reference to the extent applicable to the amended claims.
Regarding claim 1, Arbter teaches an electronic controller for at least one of an open-loop or a closed-loop control of a pneumatic valve assembly for a pneumatic movement task, the electronic controller comprising:
a memory [0053; memory 70c];
an input interface [0009; receiving means includes an input module]; and 
a processor in communication with the memory and the input interface the processor [0029; system comprises a processor 95 for generating and executing control instructions] being configured to:
the valve modules receive control instructions from the central control means for the pneumatic control of the actuators by way of the system bus 15] [Fig 1, 0025; pneumatic actuators 18a, 18b], and 
execute the application in at least one of an open-loop control manner or a closed-loop control manner and to perform the pneumatic movement task on the pneumatic valve assembly [0027; the valve modules receive control instructions from the central control means for the pneumatic control of the actuators by way of the system bus 15] [Fig 1, 0025; pneumatic actuators 18a, 18b], but may not explicitly teach the application being selected for the pneumatic movement task from a set of different applications for the open-loop control and the closed-loop control of the pneumatic movement task generated during a code generation phase prior to an execution phase.
Schlegel further teaches an electronic controller for at least one of an open-loop or a closed-loop control of a pneumatic valve assembly for a pneumatic movement task, the electronic controller comprising:
a memory [0004; a control electronics system is to be understood to mean a unit having a processor unit and a storage unit, and having an operating program stored in the storage unit] [0012] [0010; the storage unit may be a memory];
an input interface [0004; the interface comprises at least one data input and at least one data output]; and 
a processor in communication with the memory and the input interface the processor being configured [0012] [0004; a control electronics system is to be understood to mean a unit having a processor unit and a storage unit, and having an operating program stored in the storage unit] to:
load an application into the memory, the application being selected for the pneumatic movement task from a set of different applications for the open-loop control and the closed-loop control of the pneumatic movement task generated during a code generation phase prior to an execution phase1 [0006; control unit is for controlling pneumatic movement tasks] [0012; the external data unit has at least one processor, a storage device, input and output means, an operating program, closed-loop control routines, open-loop control routines, and/or calculation routines] [0004; the operating program of the open-loop and/or closed loop control unit is influenced] [0016, 0035; characteristics quantities are processed by the operating program of the open-loop and/or closed loop control unit for the purpose of controlling a machining operation], and 
execute the application in at least one of an open-loop control manner or a closed-loop control manner and to perform the pneumatic movement task on the pneumatic valve assembly.
[0016, 0035; characteristics quantities are processed by the operating program of the open-loop and/or closed loop control unit for the purpose of controlling a machining operation] [0006; control unit is for controlling pneumatic movement tasks].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Arbter and Schlegel.  Arbter teaches a system using a master controller and local controllers and receiving various inputs used to control valve components in one or more valve assembles to make a pneumatic task 
Regarding claim 17, Arbter teaches an electronic valve controller for at least one of an open-loop or a closed-loop control of a pneumatic valve assembly for a pneumatic movement task, the electronic controller comprising:
a memory [0053; memory 70c];
an input interface [0009; receiving means includes an input module]; and 
a processor in communication with the memory and the input interface the processor [0029; system comprises a processor 95 for generating and executing control instructions] being configured to:
load an application into the memory, the application being selected for the pneumatic movement task [0027; the valve modules receive control instructions from the central control means for the pneumatic control of the actuators by way of the system bus 15] [Fig 1, 0025; pneumatic actuators 18a, 18b], and 
execute the application in at least one of an open-loop control manner or a closed-loop control manner and to perform the pneumatic movement task on the pneumatic valve assembly [0027; the valve modules receive control instructions from the central control means for the pneumatic control of the actuators by way of the system bus 15] [Fig 1, 0025; pneumatic actuators 18a, 18b], but may not explicitly teach the application being selected for the pneumatic movement task from a set of different applications for the open-loop control and the closed-loop control of the pneumatic movement task generated during a code generation phase prior to an execution phase.
Schlegel further teaches an electronic valve controller for at least one of an open-loop or a closed-loop control of a pneumatic valve assembly for a pneumatic movement task, the electronic controller comprising:
a memory [0004; a control electronics system is to be understood to mean a unit having a processor unit and a storage unit, and having an operating program stored in the storage unit] [0012] [0010; the storage unit may be a memory];
an input interface [0004; the interface comprises at least one data input and at least one data output]; and 
a processor in communication with the memory and the input interface the processor being configured [0012] [0004; a control electronics system is to be understood to mean a unit having a processor unit and a storage unit, and having an operating program stored in the storage unit] to:
load an application into the memory, the application being selected for the pneumatic movement task from a set of different applications for the open-loop control and the closed-loop control of the pneumatic movement task generated during a code generation phase prior to an execution phase2 [0006; control unit is for controlling pneumatic movement tasks] [0012; the external data unit has at least one processor, a storage device, input and output means, an operating program, closed-loop control routines, open-loop control routines, and/or calculation routines] [0004; the operating program of the open-loop and/or closed loop control unit is influenced] [0016, 0035; characteristics quantities are processed by the operating program of the open-loop and/or closed loop control unit for the purpose of controlling a machining operation], and 
execute the application in at least one of an open-loop control manner or a closed-loop control manner and to perform the pneumatic movement task on the pneumatic valve assembly.
[0016, 0035; characteristics quantities are processed by the operating program of the open-loop and/or closed loop control unit for the purpose of controlling a machining operation] [0006; control unit is for controlling pneumatic movement tasks].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Arbter and Schlegel for the same reasons as disclosed above.
Regarding claim 27, Arbter teaches a method for at least one of an open-loop control or a closed loop control of a pneumatic valve assembly for executing a pneumatic movement task, the method comprising:
recording the pneumatic movement task [0014; the device identification data may in this case be in the sensor device and/or in the fluid power device. The sensor device will then rad the device identification data saved in the fluid power device and will transmit the same by way of its sensor communication interface to the valve cluster];
automatically generating an executable program code for the at least one of the open loop control or the closed loop control of the pneumatic valve assembly based on the recorded pneumatic movement task with access to a library of application objects [0053; the device identification data characterizing the actuator which for example comprise the diameter of the actuator member the travel displacement of the actuator member in a housing of the actuator or the like, are saved in a sensor memory.  The memory 70 is preferably programmable for example via a programming interface with which the operator device may be coupled] [0027-0028; the valve modules 16 receive control instructions from the central control means 12 for the pneumatic control of the actuators 18a and 18b by way of the system bus 15 . . . the valve modules are controlled by the control means]; and 
loading the executable program code as an application in real time on controllers of the valve assembly [0027-0028, 0053, 0057], but may not explicitly teach: 
loading the executable program code as an application in real time on controllers of the valve assembly, wherein the application is automatically generated as a part of a set of different applications for the open loop control and the closed loop control of the pneumatic movement task generated during a code generation phase prior to an execution phase.
However, Schlegel teaches a pneumatic task control method and further teaches: 
loading the executable program code as an application in real time on controllers of the valve assembly, wherein the application is automatically generated as a part of a set of different applications for the open loop control and the closed loop control of the pneumatic movement task generated during a code generation phase prior to an execution phase3 [0006; control unit is for controlling pneumatic movement tasks] [0012; the external data unit has at least one processor, a storage device, input and output mean, an operating program, closed-loop control routines, open-loop control routines, and/or calculation routines] [0004; the operating program of the open-loop and/or closed loop control unit is influenced] [0016, 0035; characteristics quantities are processed by the operating program of the open-loop and/or closed loop control unit for the purpose of controlling a machining operation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Arbter and Schlegel for the same reasons as disclosed above.
Regarding claim 34, Arbter teaches a pneumatic movement control system for at least one of an open loop control or a closed loop control of a pneumatic valve assembly for executing a pneumatic movement task, the pneumatic movement control system comprising:
an editor configured as a user interface for recording the pneumatic movement task [0009; a control means includes an input module for the digital input of data];
a processor configured to generate, based on the recorded pneumatic movement task, an executable program code [0027; the valve modules receive control instructions from the central control means for the pneumatic control of the actuators by way of the system bus]; and 
at least one electronic controller of the valve assembly which in each case is configured to read-in the application and execute the application to control the valve assembly in at least one of the open loop control according to the movement task or the closed loop control based on internal closed loop control variables and external process signals [0027; the valve modules receive control instructions from the central control means for the pneumatic control of the actuators by way of the system bus].
Arbter may not explicitly teach wherein the application is generated as a part of a set of different applications for an open loop control and a closed loop control of the pneumatic movement task generated during a code generation phase prior to an execution phase.
the device identification data may in this case be in the sensor device and/or in the fluid power device. The sensor device will then rad the device identification data saved in the fluid power device and will transmit the same by way of its sensor communication interface to the valve cluster];
a processor configured to generate, based on the recorded pneumatic movement task, an executable program code, which is provided as an application, wherein the application is generated as a part of a set of different applications for an open loop control and a closed loop control of the pneumatic movement task generated during a code generation phase prior to an execution phase4 [0006; control unit is for controlling pneumatic movement tasks] [0012; the external data unit has at least one processor, a storage device, input and output mean, an operating program, closed-loop control routines, open-loop control routines, and/or calculation routines] [0004; the operating program of the open-loop and/or closed loop control unit is influenced] [0016, 0035; characteristics quantities are processed by the operating program of the open-loop and/or closed loop control unit for the purpose of controlling a machining operation]; and 
at least one electronic controller of the valve assembly which in each case is configured to read-in the application and execute the application to control the valve assembly in at least one of the open loop control according to the movement task or the closed loop control based on internal closed loop control variables and external process signals [0016, 0035; characteristics quantities are processed by the operating program of the open-loop and/or closed loop control unit for the purpose of controlling a machining operation] [0006; control unit is for controlling pneumatic movement tasks].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Arbter and Schlegel for the same reasons as disclosed above.
Claims  3, 7, 19, 22, 24-26, 31, 32 and 35 are rejected as being obvious in view of the teachings of Arbter as disclosed in the previous Office action in view of the teachings of Arbter and Schlegel as disclosed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Arbter and Schlegel for the same reasons as disclosed above.


Claims 2, 4, 5, 13, 14, 29, 30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbter, et al. (US Patent Publication 2008/0236683 A1) in view of Schlegel, et al. (US Patent Publication 2014/0379136 A1) and further in view of Endel, et al. (US Patent Publication 2015/0045971 A1).
The teachings Arbter and Endel from the previous Office action are hereby incorporated by reference to the extent applicable to the amended claims.
Regarding claim 4, Arbter in view of Schlegel teaches the electronic controller of claim 3, and but may not explicitly teach wherein the controller is in communication with a pressure transducer, and wherein the pressure transducer is configured to: record pressure signals on the piston-cylinder assembly, and transmit the pressure signals directly and without any pre-processing to the electronic controller for pre-processing and processing.
valve memory includes a sensor element and position sensor may include one or more transducers], and 
wherein the pressure transducer is configured to:
record pressure signals on the piston-cylinder assembly [0037, 0043, 0122; pressure signals are recorded], and
transmit the pressure signals directly and without any pre-processing to the electronic controller for pre-processing and processing [0110, 0114, 0116; controller outputs signals indicating a pressure signals].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Endel with Arbter and Schlegel.  Arbter teaches a system using a master controller and local controllers and receiving various inputs used to control valve components in one or more valve assembles to make a pneumatic task according to a set of received instructions (code).  Schlegel teaches another system for controlling the pneumatic operation of a tool using instructions from open-loop and closed loop code generated for operating the specific tool.  One of ordinary skill in the art would have motivation to combine the open and closed loop control routine (code) selections from Schegel with the pneumatic control methods of Arbter to allow for more precise control of machinery.  Endel teaches another system for controlling valve assemblies and further teaches using a closed-loop feedback control system to control the valve assemblies.  One of ordinary skill in the art would have motivation to incorporate closed-loop feedback control system in the context of Arbter and Schlegel to incorporate inputs from the valve system itself and reduce the system’s sensitivity to external disturbances [Endel, 0065].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Endel with Arbter and Schlegel for the same reasons as disclosed above.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbter, et al. (US Patent Publication 2008/0236683 A1) in view of Schlegel, et al. (US Patent Publication 2014/0379136 A1) and further in view of Shepherd, et al. (US Patent Publication 2014/0208731 A1).
Regarding claim 6, Arbter in view of Schlegel teaches the electronic controller as claimed in claim 1, but may not explicitly teach wherein the pneumatic valve assembly is arranged at a distance from a piston-cylinder assembly, wherein the piston-cylinder assembly includes chambers, wherein the pneumatic valve assembly is in communication with the chambers via corresponding pneumatic channels operate the chambers of the piston-cylinder assembly.
Shepherd teaches wherein the pneumatic valve assembly is arranged at a distance from a piston-cylinder assembly [0116],
wherein the piston-cylinder assembly includes chambers [Fig 10a, 0094; the chamber is coupled with another pneumatic channel],
the chamber is coupled with another pneumatic channel].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Shepherd with Arbter and Schlegel.  Arbter teaches a system using a master controller and local controllers and receiving various inputs used to control valve components in one or more valve assembles to make a pneumatic task according to a set of received instructions (code).  Schlegel teaches another system for controlling the pneumatic operation of a tool using instructions from open-loop and closed loop code generated for operating the specific tool.  One of ordinary skill in the art would have motivation to combine the open and closed loop control routine (code) selections from Schegel with the pneumatic control methods of Arbter to allow for more precise control of machinery.  Shepherd teaches controlling pneumatic tasks of a robot and further teaches potential configurations of the robot.  One of ordinary skill would have motivation to use the pneumatic task methods of Arbter and Schlegel to control the robot of Shepherd because they each deal with controlling pneumatic movement tasks.


Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbter, et al. (US Patent Publication 2008/0236683 A1) in view of Schlegel, et al. (US Patent Publication 2014/0379136 A1) and further in view of Quast, et al. (US Patent Publication 2005/0096756 A1).
Claims 8-11 are rejected as being obvious in view of the teachings of Arbter and Quest as disclosed in the previous action and Arbter and Schlegel as disclosed above.
.


Claims 15, 16, 20, 21, 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbter, et al. (US Patent Publication 2008/0236683 A1) in view of Schlegel, et al. (US Patent Publication 2014/0379136 A1) and further in view of Quast, et al. (US Patent Publication 2005/0096756 A1) and further in view of Endel, et al. (US Patent Publication 2015/0045971 A1).
The teachings of Arbter, Quast and Endel from the previous Office action are hereby incorporated to the extent applicable to the amended claims.
Regarding claim 15, Arbter teaches an electropneumatic system comprising:
at least two controllers [Fig 1, 0028-0029; control means 22 and 94], 
control means 22 is a local control module for valve cluster 11a] but may not explicitly teach the group of valves are configured as a valve island or that the second controller is configured as a microcontroller of a valve disk, or
wherein an application is received on the first electronic valve controller and is transferred to the microcontroller,
wherein the application is selected for the pneumatic movement task from a set of different applications for the open-loop control and the closed-loop control of a pneumatic movement task generated during a code generation phase prior to an execution phase, and
wherein the electronic valve controller controls the valve disk in at least one of an open-loop control or a closed-loop control to execute the pneumatic movement task on a piston-cylinder assembly.
However, Quast teaches another system for controlling valves with an electronic controller and further teaches the controller is arranged on a valve island [0005; valve units of this kind, also known as valve islands, where a plurality of valves are arranged as one structural unit and which are provided with an electric central plug (multipole) or a fixed bus interface with corresponding digital outputs, are standard components in automation technology] [0034; the electric modules 300 may, for example, comprise a stored-program control (SPS) provided, in combination with, for example, a valve island or modules for data input and output, as a substitute for a hard-wired bus for communication with the central control module 200, which latter may comprise a CPU, for example].
Endel further teaches another electropneumatic system and further teaches a second controller that is configured as a microcontroller of a valve disk [0034; valve sealing member may include one or more of a valve disk 91 . . . ] [0046; valve controller 26 may include a determining block which may include a microcontroller] [0049; the microcontroller is used for controlling the valve scanning member 22],
wherein an application is received on the first electronic valve controller and is transferred to the microcontroller [0049, 0052-0053] [0071; microcontroller may be configured to save the sensed measures and/or related information to a non-volatile memory and may perform one or more analyses on the received sensed measures], and
wherein the electronic valve controller controls the valve disk in at least one of an open-loop control or a closed-loop control to execute a pneumatic movement task on a piston-cylinder assembly [0079, 0086; valve scanning members have a range of travel within valve ports, position sensors may be configured to sense a current position of valve sealing members anywhere along the range of travel of valve sealing members . . . in some cases valve sealing member may be moved between a first position and a second position to control a flow rate of the fluid through the fluid channel and thus, a firing rate of downstream combustion appliance fluidly connected to the valve assembly.  The valve controller may receive a feedback control signal from the combustion appliance] [0086; valve assembly may be utilized to measure a flow rate of fluid flowing through a characterized port.  The measuring method may include utilizing a microcontroller or the like to monitor a different pressure across a characterized valve port, which may be monitored by pressure sensor assembly . . . monitoring feedback measures] [0065].
Schegel further teaches wherein an application is received on the first electronic valve controller and is transferred to the microcontroller [0012],
5 [0006; control unit is for controlling pneumatic movement tasks] [0012; the external data unit has at least one processor, a storage device, input and output mean, an operating program, closed-loop control routines, open-loop control routines, and/or calculation routines] [0004; the operating program of the open-loop and/or closed loop control unit is influenced] [0016, 0035; characteristics quantities are processed by the operating program of the open-loop and/or closed loop control unit for the purpose of controlling a machining operation], and
wherein the electronic valve controller controls the valve disk in at least one of an open-loop control or a closed-loop control to execute the pneumatic movement task on a piston-cylinder assembly [0016, 0035; characteristics quantities are processed by the operating program of the open-loop and/or closed loop control unit for the purpose of controlling a machining operation] [0006; control unit is for controlling pneumatic movement tasks].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Arbter, Schlegel, Quast and Endel.  Each of the references are directed to controlling pneumatic movement tasks.  Arbter teaches a system using a master controller and local controllers and receiving various inputs used to control valve components in one or more valve assembles to effectuate a pneumatic task according to a set of received instructions (code).  Schlegel teaches another system for controlling the pneumatic operation of a tool using instructions from open-loop and closed loop code generated for operating the specific tool.  One of ordinary skill in the art would have motivation to combine the open and closed loop control routine (code) selections from Schegel with the pneumatic control methods of Arbter to allow for more precise control of machinery.  Quast teaches similarly teaches a system for controlling a plurality of valves and further teaches that the valves may be organized in a valve island.  One of ordinary skill in the art would readily recognize that a valve island is a common configuration of a group of valves and would have predictable expectations that the control system for a group of valves as disclosed in Arbter and Schlegel could be used to control the valve island from Quast..  Endel teaches another system for controlling valve assemblies and further teaches using a closed-loop feedback control system to control the valve assemblies.  One of ordinary skill in the art would have motivation to incorporate closed-loop feedback control system in the context of Arbter, Quast and Schlegel to incorporate inputs from the valve system itself and reduce the system’s sensitivity to external disturbances [Endel, 0065].
Claims 16, 20, 21, 23 and 28  are rejected as being obvious in view of the teachings of Arbter, Quast, Schegel and Endel as disclosed in the previous Office action in view of the teachings of Arbter, Quast, Schegel and Endel as disclosed above.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Arbter, Schlegel, Quast and Endel for the same reasons as disclosed above.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbter, et al. (US Patent Publication 2008/0236683 A1) in view of Schlegel, et al. (US Patent Publication 2014/0379136 A1) and further in view of Kalfass, et al. (US Patent Publication 2009/0234508 A1).
Claim 18 is rejected as being obvious in view of the teachings of Arbter and Kalfass from the previous Office action in view of the teachings of Arbter and Schlegel as disclosed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kalfass with Arbter and Schlegel.
Arbter teaches a system using a master controller and local controllers and receiving various inputs used to control valve components in one or more valve assembles to effectuate a pneumatic task according to a set of received instructions (code).  Schlegel teaches another system for controlling the pneumatic operation of a tool using instructions from open-loop and closed loop code generated for operating the specific tool.  One of ordinary skill in the art would have motivation to combine the open and closed loop control routine (code) selections from Schegel with the pneumatic control methods of Arbter to allow for more precise control of machinery.  Kallfass teaches another system for controlling valves in a valve assembly and further teaches that the valve assembly is comprised of valve disks that include various numbers of pneumatic valves.  One of ordinary skill in the art would recognize that the system of Arbter .

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbter, et al. (US Patent Publication 2008/0236683 A1) in view of Schlegel, et al. (US Patent Publication 2014/0379136 A1) and further in view of Holmes, et al. (US Patent Publication 2012/0078386 A1).
Claim 36 is rejected as being obvious in view of the teachings of Arbter and Holmes disclosed in the previous Office action in view of the teachings of Arbter and Schlegel as disclosed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Holmes with Arbter and Schlegel.
Arbter teaches a system using a master controller and local controllers and receiving various inputs used to control valve components in one or more valve assembles to effectuate a pneumatic task according to a set of received instructions (code).  Schlegel teaches another system for controlling the pneumatic operation of a tool using instructions from open-loop and closed loop code generated for operating the specific tool.  One of ordinary skill in the art would have motivation to combine the open and closed loop control routine (code) selections from Schegel with the pneumatic control methods of Arbter to allow for more precise control of .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, 17, 27 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        11 March 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Inherently, a code generation phase must occur before an execution phase.  The mere existence and execution of code (the open-loop control routines and closed-loop control routines) requires that they be generated and loaded into memory before being executed.
        2 Inherently, a code generation phase must occur before an execution phase.  The mere existence and execution of code (the open-loop control routines and closed-loop control routines) requires that they be generated and loaded into memory before being executed.
        3 Inherently, a code generation phase must occur before an execution phase.  The mere existence and execution of code (the open-loop control routines and closed-loop control routines) requires that they be generated and loaded into memory before being executed.
        4 Inherently, a code generation phase must occur before an execution phase.  The mere existence and execution of code (the open-loop control routines and closed-loop control routines) requires that they be generated and loaded into memory before being executed.
        5 Inherently, a code generation phase must occur before an execution phase.  The mere existence and execution of code (the open-loop control routines and closed-loop control routines) requires that they be generated and loaded into memory before being executed.